Citation Nr: 1224453	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-10 572	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dysthymia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic disability manifested by memory loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include his claimed problems with night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span.

4.  Entitlement to higher initial ratings for lumbosacral strain rated as noncompensable from February 24, 1996, and rated as 10 percent disabling from April 2, 1998.  

5.  Entitlement to a higher initial rating for right knee retropatellar pain syndrome rated as 10 percent disabling from February 24, 1996.

6.  Entitlement to a higher initial rating for left knee retropatellar pain syndrome rated as 10 percent disabling from February 24, 1996.

7.  Entitlement to service connection for chronic fatigue due to an undiagnosed illness.

8.  Entitlement to service connection for a skin disorder to include a groin rash, including due to an undiagnosed illness.

9.  Entitlement to service connection for a genital urinary disability manifested by impotence and burning semen due to an undiagnosed illness.

10.  Entitlement to service connection for gallbladder removal including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1989 to February 1996.  The Veteran also had seven years and eleven months of prior active service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 1996 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and Pittsburgh, Pennsylvania, respectively.  Jurisdiction was since transferred to the RO in Houston, Texas.  In May 2011, the Veteran testified at a video hearing before the undersigned.  

As to the claim of entitlement to service connection for PTSD, the Board has recharacterized the issue to include the claims of entitlement to service connection for night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span because at his hearing, the Veteran explained that these were symptoms of his PTSD.  

Regarding the claims of entitlement to service connection for chronic fatigue due to an undiagnosed illness and a genital urinary disability manifested by impotence and burning semen due to an undiagnosed illness, the Board is limiting its adjudication to an undiagnosed illness claim because the Veteran asked us to do so at his personal hearing.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

As to the claims of entitlement to service connection for a skin disorder to include a groin rash and gallbladder removal, given the Veteran's testimony, to include his claimed symptomatology shortly after returning from Southwest Asia, the Board has broadened the issues (as reflected on the title page), to include consideration of an undiagnosed illness.

The Veteran's disability evaluations were increased during the course of the appeal; however, the claim for higher ratings for the lumbosacral spine and right and left knee disabilities remain before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for chronic fatigue, a genital urinary disability, a skin disorder, and gallbladder removal as well as for higher initial disability evaluations for lumbosacral strain and the bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1996 rating decision denied the Veteran's claim of service connection for dysthymia and a chronic disability manifested by memory loss; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  Evidence received since the September 1996 rating decision is cumulative of that previously of record.

3.  Competent and credible evidence of record demonstrates that the Veteran has PTSD, to include his claimed problems with night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span, as a result of his military service.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision, which denied the Veteran's claim of entitlement to service connection for dysthymia and a chronic disability manifested by memory loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for dysthymia.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2011).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a chronic disability manifested by memory loss.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2011).

4.  PTSD, to include his claimed problems with night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span, was caused by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of entitlement to service connection for PTSD, given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.
Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the application to reopen a claim of entitlement to service connection for memory loss, the Board finds that letters dated in April 2004 and March 2006 provided the Veteran with notice that partially fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2005 rating decision, the Board finds that providing him with this notice in the above letters followed by a readjudication of the claim in the October 2007 and January 2008 supplemental statements of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

While the aforementioned letters did not provide notice of the reason for the prior denial of the claim, as required by the Court in Kent, supra, and hence, did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, statements of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting VLJ noted the elements of the claims that were lacking to substantiate the application to reopen the claims of service connection for dysthymia and a chronic disability manifested by memory.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims to reopen.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Moreover, the Veteran was provided an opportunity to testify before the Board.  The Board notes that the Veteran was not provided a VA examination in connection with his claim to reopen entitlement to service connection for memory loss.  In this regard, VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required with respect to the claim. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen - Dysthymia and Memory Loss
 
The Veteran and his representative contend that the claimant's current depression and memory loss condition had their onset during service, when he initially returned home from the Gulf War.  As to the a chronic disability manifested by memory loss, the Veteran contends that he had difficulty remembering daily routine events while on active duty which problem has been ongoing since its onset..

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the September 1996 rating decision that most recently denied service connected for dysthymia and a chronic disability manifested by memory loss, in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the RO in the September 1996 rating decision denied the claims for service connection for dysthymia and a chronic disability manifested by memory loss because the record was negative for evidence that the Veteran sustained a permanent residual or chronic disability that was related to his service.  The Veteran did not appeal the September 1996 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
 
The Board notes that since the September 1996 rating decision denied the Veteran's claims for service connection dysthymia and a chronic disability manifested by memory loss, VA has received medical records as well as written statements in support of the claim from the claimant and his representative and personal hearing testimony.  

As to the medical evidence, it is negative for complaints, treatment, or a diagnosis of dysthymia and/or a chronic disability manifested by memory loss independent from the claimant's PTSD.  In fact, VA outpatient treatment records dated in May 2006 through April 2007 demonstrate the Veteran's memory was grossly intact.  Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claims because it does not show that that the Veteran has dysthymia and/or a chronic disability manifested by memory loss that started while on active duty, has continued since active duty, or has been linked by competent and credible evidence to his military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2011); Hickson, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  For this reason, the Board finds that this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative as well as the personal hearing testimony, these statements and testimony amount to nothing more than their continued claims that the claimant has dysthymia and/or a chronic disability manifested by memory loss that had its onset while on active duty.  These claims were, in substance, before VA when the RO denied the claims in September 1996.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative are not competent to offer an opinion regarding such medical questions as to whether the claimant has a disability due to military service because such an opinion requires medical training which they do not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the appellant has dysthymia and a chronic disability manifested by memory loss that had its onset while on active duty is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claims may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - PTSD

The Veteran contends that his current PTSD disability is the result of his service during Operation Desert Storm.  

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

The record confirms that the Veteran served on active duty is Southwest Asia during the Persian Gulf War from September 1990 through April 1991, as a motor transport specialist.  See DD Form 214 and service personnel records.  He testified before the Board that he was in constant fear of his life due to the Saddam regime and their chemical weapons.  See May 2011 hearing transcript.  He further stated that he was constantly surrounded by cannon fire and in the vicinity of SCUD missiles.  He also indicated that he observed burning bodies on "the road of death." Id.  Therefore, under 38 C.F.R. § 3.304(f)(3), the Board finds that the record establishes the occurrence of an in-service stressor.

As to medical evidence diagnosing PTSD, the March 2005 VA examination report demonstrates such diagnosis in accordance with the DSM-IV.  38 C.F.R. § 4.125(a).  

As to the relationship between the diagnosis of PTSD and the Veteran's in-service stressor, the examining psychiatrist noted that the Veteran was posted as a Konkoman structure behind the tank units and had several bad experiences, that included the observation of mutilated dead bodies.  He further noted that the Veteran feared that he would not make it home alive or without any injuries.  Upon examination, the examiner diagnosed chronic PTSD, and explained that the Veteran was confronted with traumatic incidences which include imminent death during his service in the Gulf War.  The examiner further commented, that one could conclude that the limited bandwidth of the Veteran's emotions, the conscious avoidance of thoughts, feelings, and conversation were associated with his traumatization.  

As such, the evidence shows that the Veteran has claimed stressors related to his fear of hostile military activity and a VA psychiatrist confirms that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD and that his symptoms are related to the stressor.  The Board further finds that the claimed stressor is consistent with the circumstances of the Veteran's service during the Gulf War.  

The requirements under the amended 38 C.F.R. § 3.304(f)(3) are met and the occurrence of the claimed stressors has been established.  As there is a March 2005 

VA diagnosis of PTSD, which the examiner linked to the service stressors which have been established, service connection for PTSD, to include his claimed problems with night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span, is warranted.  


ORDER

The application to reopen a claim of entitlement to service connection for dysthymia is denied.

The application to reopen a claim of entitlement to service connection for a chronic disability manifested by memory loss is denied.

Entitlement to service connection for PTSD, to include his claimed problems with night sweats, mood swings, irritability, flashes of rage, sleep difficulty, and decreased attention span, is granted, subject to the rules and payment of monetary benefits.

REMAND

As to the claim for higher initial ratings for a lumbosacral strain and bilateral knee disabilities, the Board finds that clarification is necessary as to whether the Veteran wishes to continue his appeal.  Specifically, a review of the record on appeal reveals that the Veteran perfected an appeal to the September 1996 rating decision (see September 1996 rating decision (the RO granted service connection for lumbosacral strain and right and left knee retropatellar pain syndrome); October 1996 notice of disagreement (knees); November 1996 statement of the case (knees); November 1996 VA Form 9 (knees); September 1997 notice of disagreement (back); March 1998 statement of the case (back); and March 1998 VA Form 9 (back)).  However, these issues were not thereafter certified the Board.  Moreover, correspondence between the Veteran and the RO dated in July 2005 and August 2005 brings into question whether the claimant knowingly intended to withdraw his appeal as to these claims.  See, for example, the February 2005 rating decision; the July 2005 letter from the RO to the Veteran; and the August 2005 statement from the Veteran to the RO.  As such, on remand, the RO/AMC should contact the Veteran and ask him to clarify whether he wishes to continue his appeal for his service-connected right and left knee and thoracolumbar spine disabilities.  38 C.F.R. § 19.9 (2011).  In this regard, the Veteran should also be asked at that time whether he continues to want the hearings he had requested in his November 1996 and March 1998 VA Form 9s.

If the Veteran does not thereafter withdraw his appeal or does not reply to the RO/AMC letter, he should thereafter be scheduled for an appropriate orthopedic examination in order to determine the current severity of his service-connected lumbar spine and bilateral knee disabilities.  See 38 U.S.C.A. § 5103A(d); McLendon, supra Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to both the low back disability and bilateral knee disabilities, the examiner should take into account the Veteran's pain when conducting range of motion studies as per  38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to both the low back disability and the bilateral knee disabilities, when readjudicating the claim the RO/AMC should also be mindful of the Court's holding in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) regarding staged ratings.

As to the low back disability, when examining the Veteran the examiner should provide VA with findings that allow VA to rate the severity of his disability under both the old and new criteria for rating the spine and the RO/AMC when rating the disability should do so under the old and new rating criteria.  See 38 C.F.R. § 4.71a (2001); 38 C.F.R. § 4.71a (2011); Also see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that given the change in law while VA may consider the old criteria for rating a veteran's disability for the entire period during which the appeal has been pending, it may only consider the new criteria for rating his service connected disability from the effective date of the change in law).  In this regard, the RO/AMC is advised that it may only rate his low back disability under the new criteria for rating intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Id.

As to the bilateral knee disabilities, when readjudicating the claim the RO/AMC should also be mindful of VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability) and VAOPGCPREC 23-97 (1997) (holding that separate ratings may be assigned in cases where the service-connected disability includes both arthritis and instability).  

If the Veteran did not withdraw his appeal, withdraw his hearing request, or does not reply to the letter requesting clarification as to these issues, the RO/AMC should also schedule him for a hearing before a Veterans' Law Judge traveling to the RO for the sole purpose of taking testimony on his claims for higher initial ratings for lumbosacral strain and bilateral knee disabilities.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

As to the claim of entitlement to service connection for a skin disorder, the record shows that the Veteran was afforded a VA examination in February 2005.  However, the Board finds that the examination is inadequate because it is unclear as to whether the Veteran has a current diagnosis and the requested medical opinion as to the origin or etiology of the claimed condition was not provided.  Therefore, the Board finds that a remand for another VA examination and opinion is necessary prior to adjudication of the claim.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Regarding the claims of entitlement to service connection for chronic fatigue and a genital urinary disability manifested by impotence and burning semen, both due to an undiagnosed illness, the Veteran testified that he has experienced such symptoms since three months of his return from serving in the Gulf War.  In this regard, the Board notes that the RO requested that the Veteran be scheduled for a VA examination to address his claimed undiagnosed illnesses due to his Gulf War service; however, such examination was never scheduled nor performed.  See October 2004 examination request.  Accordingly, on remand, the Veteran should be afforded an adequate VA examination which addresses the etiology of the aforementioned claimed conditions.  38 U.S.C.A. § 5103A(d); Barr, supra.

As to the claim of entitlement to service connection for gallbladder removal, the Veteran contends that it was due to his service.  In this regard, the record includes the Veteran's credible testimony that he had problems with observable adverse symptomatology due to his gallbladder while deployed to Southwest Asia and since that time.  Moreover, service treatment records contain a September 1995 medical board examination report in which the Veteran complained of pain or pressure in his chest.  Furthermore, the post-service treatment records include an April 1997 report of surgery which shows the Veteran's gallbladder was removed.  Given the above history, which shows a short time after the Veteran's February 1996 separation from service he had surgery in April 1997 to remove his gallbladder, the Board finds that a medical examination and opinion is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to all the issues on appeal, the Board notes the Veteran appears to receive ongoing treatment from the Austin VA Medical Center, however, post-April 2007 treatment records from this facility do not appear in the record.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask him if he intended at any time to withdraw his appeal as to his claims for higher initial ratings for lumbosacral strain and right and left knee retropatellar pain syndrome from February 24, 1996, as well as whether he still desires a hearing before a Veterans' Law Judge traveling to the RO in connection with any of these claims.  The Veteran's response must be documented in the claims file.  

2.  If the Veteran does not thereafter withdraw his appeal as to all of these ratings claims or does not reply to the above request for clarification as to whether he wishes to withdraw his appeal, the RO/AMC must undertake the all of the below outlined development as to these claims including scheduling him for a personal hearing before a Veterans' Law Judge traveling to the RO.

3.  If the Veteran did not withdraw his appeal, withdraw his hearing request, or does not reply to the letter requesting clarification as to these issues, the RO/AMC should also schedule him for a hearing before a Veterans' Law Judge traveling to the RO for the sole purpose of taking testimony on his claims for higher initial ratings for lumbosacral strain and bilateral knee disabilities.

4.  The RO/AMC should obtain and associate with the record all of the Veteran's post-April 2007 treatment records from the Austin VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

5.  If the Veteran did not withdraw his appeal as to his claims for higher initial ratings for lumbosacral strain and right and left knee retropatellar pain syndrome from February 24, 1996, then after undertaking the above development to the extent possible the RO/AMC should make arrangements with an appropriate VA medical facility for the claimant to be afforded an orthopedic examination by an appropriate medical doctor to determined the current severity of these disabilities.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished, including x-rays, and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his lumbosacral strain and right and left knee retropatellar pain syndrome.

I.  As to the lumbosacral strain:

a.  The examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine including noting at what degree the Veteran starts experiencing pain during forward flexion, backward extension, lateral flexion, and rotation.

b.  The examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, and provide an opinion as to how these factors result in any further limitation of motion. 

c.  As to flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and express this in terms of additional degrees of limitation of motion during the flare-ups. 

d.  The examiner should offer an opinion as to whether the Veteran's lumbosacral strain is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

e.  The examiner should offer an opinion as to whether the lumbosacral strain is manifested by favorable ankylosis of the entire thoracolumbar spine.  

f.  The examiner should offer an opinion as to whether the lumbosacral strain is manifested by incapacitating episodes and, if so, how many weeks of incapacitating episodes he had in each year since 1996.

g.  The examiner should offer an opinion as to whether the lumbosacral strain is manifested by radiculopathy in either lower extremity and, if so, the severity of that radiculopathy.

II.  As to the bilateral retropatellar pain syndrome:

a.  The examiner should conduct complete range of motion studies of each knee, with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension in the right and left knee.  

b.  The examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knees.  

c.  The examiner should discuss the presence or absence of recurrent subluxation or lateral instability in either knee and, if present, its severity.

6.  The RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address his skin disorder to include rashes on his groin.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions: 

a.  Is the Veteran's skin disorder(s) associated with a known clinical diagnoses?  

b.  If the Veteran's skin disorders are associated with a known clinical diagnoses, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that the disorder had its onset during his military service or has continued since that time? 

c.  If the Veteran's skin disorders cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by a skin disorder as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

7.  The RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address the removal of his gallbladder and his residuals of that surgery.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions: 

a.  What was the disease process that caused the Veteran to have his gallbladder removed?

b.  Is that disease process associated with a known clinical diagnosis?  

c.  If the disease process that caused the Veteran to have his gallbladder removed is associated with known clinical diagnoses, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that the disorder had its onset during his military service or has continued since that time? 

d.  If the disease process that caused the Veteran to have his gallbladder removed cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by removal of the gallbladder, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

8.  The RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address his chronic fatigue disability.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions:

a.  Is the Veteran's chronic fatigue associated with a known clinical diagnosis?  

b.  If the Veteran's chronic fatigue cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by chronic fatigue, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

9.  The RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address his genital urinary disability manifested by impotence and burning semen.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions:

a.  Is the Veteran's genital urinary disability (to include symptoms of impotence and burning semen) associated with a known clinical diagnosis?  

b.  If the Veteran's genital urinary disability cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by impotence and/or burning semen, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

10.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Courts for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


